Exhibit 10.1

SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT

This Second Amendment to Asset Purchase Agreement, dated as of August 8, 2007
(this “Second Amendment”), is by and between Hedwigs Las Vegas Top Tier, LLC, a
Delaware limited liability company, (“Purchaser”) and 155 East Tropicana, LLC, a
Nevada limited liability company, (“Seller”).

RECITALS

A.            Purchaser and Seller entered into that certain Asset Purchase
Agreement dated April 30, 2007 (the “Agreement”).

B.            Purchaser and Seller entered into that certain First Amendment to
Asset Purchase Agreement dated May 7, 2007 (the “First Amendment”).

C.            As consideration for the First Amendment, Purchaser paid the sum
of One Million dollars ($1,000,000) to Seller (the “Initial Payment”), which sum
was a non-refundable earnest money deposit that was fully earned on the date of
payment.

D.            Purchaser and Seller desire to further amend the Agreement as set
forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby amend the Agreement as
follows:

1.             Defined Terms.  Unless otherwise defined herein, all capitalized
terms used in this Second Amendment shall have the meaning given such terms in
the Agreement.  Unless the context otherwise indicates, all references herein to
the Agreement shall include this Second Amendment.

2.             Consideration.  As consideration for this Second Amendment,
Purchaser has or shall pay (1) the sum of Five Hundred Thousand dollars
($500,000) (the “Second Payment”) to Seller in good funds by 12:00 noon, PST, on
August 14, 2007, and (2) the sum of One Million Five Hundred Thousand dollars
($1,500,000) (the “Third Payment” and collectively with the Initial Payment and
the Second Payment, the “Non-Refundable Deposits”) to Seller in good funds by
5:00 p.m., PST, on November 15, 2007.  The parties agree that the Second Payment
and the Third Payment are non-refundable earnest money deposits that are fully
earned on the date of payment.  If the Closing occurs, the Non-Refundable
Deposits shall be applied to the Cash Purchase Price as set forth in amended
Section 1.6 of the Agreement below.

3.             Purchase Price.  Section 1.5 of the Agreement is deleted and
replaced with the following:


--------------------------------------------------------------------------------


The consideration of the sale and transfer of the Purchased Assets to Purchaser
shall consist of the Cash Purchase Price and the assumption by Purchaser of the
Assumed Liabilities.  The Cash Purchase Price shall be (i) Ninety-Five Million
dollars ($95,000,000) plus (ii) the cash amount of the Accrued Royalty, plus
(iii) any obligations under any notes executed by Seller under the Lease
Agreement (including accrued interest and penalties) and shall be subject to
adjustment as provided in Section 1.8.

4.               Purchase Price Payable at Closing.  Section 1.6 of the
Agreement is deleted and replaced with the following:

At the Closing, and subject to the terms and conditions of this Agreement,
Purchaser shall pay to Seller at the Closing in cash by wire transfer of
immediately available funds to one or more accounts designated by each Seller in
writing at least two (2) Business Days before the Closing Date, an amount equal
to the sum of (i) Eighty-Five million dollars ($85,000,000), plus (ii) the cash
amount of the Accrued Royalty, minus (iii) the sum of the Non-Refundable
Deposits.

5.               Closing.  Section 1.10 of the Agreement is deleted and replaced
with the following:

Seller shall as promptly as possible notify Purchaser, and Purchaser shall as
promptly as possible notify Seller, when the conditions set forth in ARTICLE V
to such party’s obligations to complete the Transactions have been satisfied or
waived.  Subject to Section 7.1(a)(iv), the closing of the Transactions (the
“Closing”) shall take place at the offices of Kummer Kaempfer Bonner Renshaw &
Ferrario on the second Business Day following the satisfaction or waiver of the
conditions set forth in Article V, or at such other time, date and place as
Seller and Purchaser may agree in writing.  If the Closing occurs, it shall be
deemed to have occurred at the Cutoff Time.  The date on which the Closing
occurs is referred to herein as the “Closing Date.”

6.               Exclusivity.  Section 4.13 of the Agreement is deleted and
replaced with the following:

Prior to the receipt of the Third Payment, Seller may directly or indirectly
through any representative, employee or agent, solicit, initiate, or encourage
the submission of any proposal or offer from any Person relating to the
acquisition of all or substantially all of the Interests or the assets of Seller
(including any


--------------------------------------------------------------------------------


acquisition structured as a merger, consolidation, or share exchange) or
authorize any person to do any of the foregoing.  Notwithstanding the foregoing,
unless and until this Agreement is terminated in accordance with the provisions
of ARTICLE VII, Seller shall not (i) provide non-public information of the
Seller, with the exception of updated financial statements, to any such Person
or (ii) enter into any agreement, binding or not, relating to the acquisition of
all or substantially all of the Interests or the assets of Seller (including any
acquisition structured as a merger, consolidation, or share exchange) with any
such Person.

Following receipt of the Third Payment, and until this Agreement is terminated
in accordance with the provisions of ARTICLE VII, Seller shall not, directly or
indirectly through any representative, employee or agent, solicit, initiate, or
encourage the submission of any proposal or offer from any Person relating to
the acquisition of all or substantially all of the Interests or the assets of
Seller (including any acquisition structured as a merger, consolidation, or
share exchange) or authorize any person to do any of the foregoing.

7.              Additional Deposits if Closing is Deferred.  Section 4.15 of the
Agreement is deleted and replaced with the following:

If the Closing has not occurred on or before December 31, 2007 because the
required Licenses and Permits have not been obtained and this Agreement has not
been terminated as provided in ARTICLE VII, Purchaser may, but shall not be
required to, extend this Agreement by paying to Seller the sum of Five Hundred
Thousand dollars ($500,000), which shall be non-refundable and fully earned on
the date of payment and shall not be credited toward the Cash Purchase Price, on
the first day of each subsequent month this Agreement is extended until the
Closing has occurred or this Agreement has been terminated.

8.               Restructuring of Agreement.  Section 4.21 of the Agreement is
deleted and replaced with the following:

Purchaser shall reasonably determine, within 60 days of the date of the Second
Amendment, whether (i) consummating the Closing would cause an event of default
under the Indenture, and (ii) such default would not exist if this Agreement
were restructured as a sale of Seller’s membership interest to Purchaser under
terms substantially similar to this Agreement (the “Membership Interest Purchase
Agreement”).  If Purchaser


--------------------------------------------------------------------------------


makes the determination required by this Section 4.21 in the affirmative, Seller
and Purchaser shall, within 30 days of such a determination (the “Negotiation
Period”), negotiate in good faith a Membership Interest Purchase Agreement.  On
the date that the Membership Interest Purchase Agreement becomes effective
according to the terms therein, if ever, this Agreement shall become null and
void and of no further force or effect and the parties shall thereafter abide by
all of the terms and conditions contained in the Membership Interest Purchase
Agreement.

9.               Termination.  Section 7.1(a) of the Agreement is deleted and
replaced with the following:

(a)       This Agreement may be terminated and the Transactions may be abandoned
at any time prior to the Closing:

(i)        by mutual written Consent of the Purchaser and the Seller;

(ii)       by Purchaser at any time;

(iii)      by Seller if the Closing does not occur on or before December 31,
2007 and Seller is not then in material breach of any of its representations,
warranties or covenants in this Agreement; provided, however, that the date on
which Seller may terminate under this Section 7.1(a)(iii) shall be extended for
one month for each month in respect of which Purchaser continues to make the
payments described in Section 4.15, and further provided, however, that, if, at
any time prior to termination of this Agreement, Seller shall be unable to
perform its obligations under the Lease Agreement, the date on which Seller may
terminate under this Section 7.1(a)(iii) shall be automatically extended without
any such payment until the date on which the Lease Term would otherwise have
expired.

(iv)      by Seller or Purchaser if the Closing does not occur on or before June
30, 2008; provided, however, that the right to terminate this Agreement under
this clause (iv) shall not be available to any party whose breach of a
representation, warranty, covenant or agreement under this Agreement has been
the cause of or resulted in the failure of the Closing to occur on or before
such date;

(v)       by Seller or Purchaser if any court of competent jurisdiction or other
Governmental Authority shall have issued an Order permanently restraining,
enjoining or otherwise prohibiting the Transactions, and such Order shall have
become


--------------------------------------------------------------------------------


final and nonappealable; or

(vi)  by Seller if the Second Payment or Third Payment provided for in this
Second Amendment is not made within the time periods provided in this Second
Amendment.

10.             Effect of Termination.  Section 7.2 of the Agreement is deleted
and replaced with the following:

In the event this Agreement is terminated pursuant to this Article VII, the
Transactions shall be abandoned, without further action by either of the parties
hereto, and this Agreement shall become void and have no further force and
effect, except that (a) the obligations of Purchaser set forth in the
Confidentiality Agreement shall remain in effect, (b) neither party shall be
relieved from any liabilities or damages arising out of a material breach of any
provision of this Agreement and (c) the respective obligations of the parties
set forth in Sections 4.6, 7.2, 8.1, 8.2, and Article IX shall remain in effect.

11.             Definitions.  The following definitions are deleted from Section
8.1 of the Agreement:

“Escrow Agent” shall have the meaning ascribed to it in Section 4.21.

“Escrow Agreement” shall have the meaning ascribed to it in Section 4.21.

12.             Inconsistencies; No Other Changes; No Default.  In the event of
any inconsistency between the terms and provisions of this Second Amendment and
the terms and provisions of the Agreement, the terms and provisions hereof shall
control.  Purchaser and Seller agree that there are no other changes to the
Agreement, and the Agreement, as amended hereby, remains in full force and
effect.  Purchaser and Seller hereby acknowledge and agree that, to their
respective knowledge, the other party is not in default under the Agreement.

13.             Effectiveness.  This Second Amendment shall be effective upon
mutual execution and delivery.

14.             Counterparts.  This Second Amendment may be executed in
counterparts, each of which shall be fully effective as an original, and all of
which together shall constitute one and the same instrument.

15.             Exhibits.  Exhibit 5 of the Agreement is deleted in its entirety
therefrom.

[Signature Page Follows]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first above written.

 

HEDWIGS LAS VEGAS TOP TIER, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

Hedwigs Las Vegas GP, LLC,

 

 

 

a Delaware limited liability company

 

 

 

Its Managing Member

 

 

 

 

 

 

 

 

 

By:

NTH Advisory Group, LLC

 

 

 

a California limited liability

 

 

 

company

 

 

 

Its managing member

 

 

 

 

 

 

 

 

 

By:

/s/ Richard Bosworth

 

 

 

 

Name:

 Richard Bosworth

 

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

155 EAST TROPICANA, LLC

 

 

a Nevada limited liability company

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Michael Hessling

 

 

 

Name: Michael Hessling

 

 

Title: President

 


--------------------------------------------------------------------------------